Case 1:19-cr-10044-JDB Document 65 Filed 09/19/19 Page1lof4 PagelD 116

WESTERN DISTRICT OF TN
FILED IN OPEN COURT:

pate: 4-[9- (4
IN THE UNITED STATES DISTRICT A T - of
FOR THE WESTERN DISTRICT OF TE : .

EASTERN DIVISION jNITIALS:__<Cy_/

 

UNITED STATES OF AMERICA, *
Plaintiff, *
1; 1G loof4-02- JOB
Vv. * Cr. No. 1:19-cr-1044-2-JDB
MICHELLE N. BONIFIELD, *
Defendant. *
PLEA AGREEMENT

 

The Defendant, MICHELLE N. BONIFIELD, by and through her counsel, Ruchee
J. Patel, knowingly and voluntarily agrees with the United States, through Allan Medina,
Acting Deputy Chief, Health Care Fraud Unit, Fraud Section, Criminal Divison, U.S.
Department of Justice, and Jillian Willis, the undersigned Trial Attorney, to enter into the
following plea agreement pursuant to Fed. R. Crim. P. 11(c).

1. The Defendant agrees to enter a plea of guilty to Count Four of the
Indictment. In Count Four, the Defendant is charged with Unlawful
Distribution of a Controlled Substance, in violation of 21 U.S.C. § 841(a)(1).
The maximum penaity for Uniawful Distribution of a Schedule II Controlled
Substance is 20 years imprisonment, a fine of not more than $1,000,000,
or both, to be followed by three years supervised release.

2. The Defendant further agrees that:

a. She is pleading guilty to Count Four of the Indictment because she is
guilty of the charges contained within;

b. If she had proceeded to trial and had been convicted, she would have had
the right to appeal the conviction. She understands that by pleading
guilty, she gives up the right to appeal the conviction. Based on
concessions made in this plea agreement by the United States, she also
hereby waives her rights to appeal her sentence, unless the sentence
exceeds the maximum permitted by statute or is the result of an upward

 
Case 1:19-cr-10044-JDB Document 65 Filed 09/19/19 Page2of4 PagelD 117

3.

departure from the guideline range that the Court establishes at
sentencing;

Except with respect to claims of ineffective assistance of counsel or
prosecutorial misconduct, she waives her right to challenge the sufficiency
or the voluntariness of his guilty plea on direct appeal or in any collateral
attack;

The special assessment of $100 is due and payable to the U.S. District
Court Clerk's Office, and the Defendant agrees to provide the United
States with evidence of payment immediately after sentencing;

The defendant agrees to abandon any claim in any civil or administrative
forfeiture proceeding as a result of the conduct to which the defendant is
pleading under this agreement, and agrees to forfeit any and all property
seized from the defendant upon arrest; and

This writing constitutes the entire Plea Agreement between the Defendant
and the United States with respect to the plea of guilty. No additional
promises, representations or inducements, other than those referenced in
this Plea Agreement, have been made to the Defendant or to the
Defendant’s attorney with regard to this plea, and none will be made or
entered into unless in writing and signed by all parties.

Defendant admits that if put to its burden at trial, the government would be
able to prove the following beyond a reasonable doubt:

On or about February 29, 2016, Glenn Bonifield, Jr., a pharmacist, operated
Mehr Pharmacy and his daughter, Defendant Michelle N. Bonifield, was as a
pharmacy technician. Mehr Pharmacy was located in Bells, Tennessee, in the
Eastern Division of the Western District of Tennessee. Michelle Bonifield, with
Glenn Bonifield, Jr., knowingly and intentionally filled, or aided and abetted in
filling, a February 29, 2016, prescription for 120 10/325 mg Hydrocodone-
Acetaminophen pills to P.M., outside the scope of professional practice and not
for a legitimate medical purpose.

4.

a.

The Defendant understands that:

Should it be judged by the United States that the Defendant has
committed or attempted to commit any additional crimes or has engaged
in any conduct constituting obstruction or impeding justice within meaning
of U.S.S.G. § 3C1.1 from the date of the Defendant's signing of this plea
agreement to the date of the Defendant's sentencing, or if the Defendant
attempts to withdraw the plea, the government will be released from its
obligations under this plea agreement and would become free to argue for

 
Case 1:19-cr-10044-JDB Document 65 Filed 09/19/19 Page 3o0f4 PagelD 118

mM 5 \ Hudrocodane

~

any sentence within the statutory limits. Such a breach by the Defendant
would not release the Defendant from the plea of guilty; and

The defendant further expressly waives her rights pursuant to Rule 410(a)
of the Federal Rules of Evidence upon affixing her signature to this plea
agreement. The defendant understands and agrees that in the event the
defendant violates the plea agreement, the defendant does not enter her
plea of guilty, or her guilty plea is for any reason withdrawn, any
statements made by the defendant to law enforcement agents or an
attorney for the prosecuting authority during plea discussions, any
statements made by the defendant during any court proceeding involving
the defendant's plea of guilty, including the “agreed facts” set forth herein,
any other factual bases or summaries signed by the defendant, and any
leads from such statements, factual bases or summaries, shall be
admissible for all purposes against the defendant in any and all criminal
proceedings.

The parties agree that Defendant’s base offense level, including relevant
conduct under U.S.S.G § 2D1.1(a)(5), is 12. Specifically, Defendant admits
that on February 29, 2016, the Defendant distributed 1200 mg of
Oxysedene, and this was knowingly and intentionally done with no
legitimate medical purpose and outside the scope of professional practice.
The converted drug weight of this prescription is at least 5KG but less than
10 KG (“the Agreed Weight under U.S.S.G § 2D1.1(c)(14)”).

Pursuant to Section U.S.S.G § 3E1.1, the Government agrees to a two (2)
level decrease in the offense level for the defendant's timely acceptance of
responsibility, provided that the defendant demonstrates an acceptance of
responsibility for the offense up to and including the time of sentencing. If
the United States receives information between the signing of this
agreement and the time of the sentencing that the Defendant has
previously engaged in, or if she engages in the future, conduct inconsistent
with the acceptance of responsibility, including, but not limited to,
participation in any additional criminal activities between now and the time
of sentencing, this position could change.

Based on information available to the United States regarding the
Defendant's criminal convictions and her commission of the instant offense
while under supervision, the Defendant is estimated to have eight (8)
criminal history points and her Criminal History Category is estimated to be
IV. Combined with the anticipated offense level, after acceptance of
responsibility, the Anticipated Advisory Sentencing Guidelines range is 15-
21 months’ imprisonment, in addition to any supervised release the Court
may impose. The United States agrees to recommend that the defendant
be sentenced to a term of imprisonment no higher than the bottom of this
Anticipated Advisory Sentencing Guidelines range.

3
Case 1:19-cr-10044-JDB Document 65 Filed 09/19/19 Page4of4 PagelD 119

8. Neither the United States, nor any law enforcement officer, can or has
made any promises or representations as to what the sentence imposed by
the Court will be.

9. The United States agrees that, if the Court accepts the defendant's guilty
plea, it will move to dismiss the remaining counts in the Indictment in this
case after sentencing, and it will not prosecute the defendant for any
offense related to the offenses charged in the Indictment.

10. By signing this agreement, Defendant affirms that she is satisfied with her
lawyers’ counsel and representation, and hereby freely and voluntarily
enters into this plea agreement. The Defendant understands that this
writing constitutes the entire Plea Agreement between the Parties with
respect to the plea of guilty. No additional promises, representations or
inducements, other than those referenced in this Plea Agreement, have
been made to the Defendant or to the Defendant's attorneys with regard to
this plea, and none will be made or entered into unless in writing and
signed by all parties.

4 Pd - ! / / / /
diol GOR. ay Pi /6// 7

MICHELLE N. BONIFIELD ' Date /
Defendant /

aan heel Lf. 0 (4 A

putt f J. PATEL ° 4 Dat
Defendant's Counsel

 

 

ALLAN MEDINA

Acting Chief, Health Care Fraud Unit
Fraud Section, Criminal Divison

U.S. Department of Justice

By:

‘,
{ %,

\—\\e— 114) 4
JILLIAN WILLIS Date

Trial\Attorney, Health Care Fraud Unit
Fraud Section, Criminal Divison
U.S. Department of Justice

 

 
